           Case 1:17-cr-00604-CM Document 66 Filed 08/25/21 Page 1 of 7

                                                                     USOC SONY
                                                                     DOCUMENT
U ITED STATES DISTRICT COURT
SOUTI IERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
_ _ _ _ _ _ __ _ _ _ _ __ __ _ x                                     DOC#":                    I   I

                                                                     DATE'FILED:        <j /2-S' /-z_(
U ITED STATES OF AMERICA


               V.                                                    17 CR 604 (CM)


GIBRA     BONILLA ACEVEDO.

                      Defendant.

_ _ _ _ _ _ __ _ __ _ __ _ ___x


     DEC ISION AND ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

McMahon, J.:

        On February 13, 20 18, Gibran Bonilla Acevedo ("Boni lla") pleaded gui lty to one count

 of conspiracy to distribute cocaine. On January 9, 2019, he was sentenced to a term of

 incarceration of forty-eight months. Defendant is currently housed in the Metropolitan

 Detention Center ("'MDC"), in Brooklyn, ew York. According to the Bureau of Prisons

 (""BOP"), he is scheduled to be released October 12, 2022.

         Before the Court is Bonilla' s motion for compassionate release filed pursuant to 18

 U.S.C. §3582(c)(l )(A)(i), as amended by the First Step Act ("FSA"), P.L. 11 5-39 1. Bonilla

 says that he suffers from Wolff- Parkinson-White Syndrome (a type of heart condition that

 causes rapid heart rate (arrhythmia)), and orthopedic issues that restrict his mobility. He

 argues that ·'the combination of his medical issues, the ongoing public health emergency

 created by COV ID- 19, and the uniquely problematic circumstances of prison confinement
             Case 1:17-cr-00604-CM Document 66 Filed 08/25/21 Page 2 of 7



create the precise 'extraordinary and compelling' circumstances contemplated by the

compassionate release statute." ECF Doc. 64, Deft's Memo at 2.


         The Government opposes the motion arguing that Bonilla' s " medical conditions do

 not establish extraordinary and compelling circumstances warranting release and because

 such a reduction of his sentence would be inconsistent with the § 3553(a) sentencing

 factors." ECF Doc. 65, Govt. Opposition Memo at 1.


        Compassionate Release

        Under 18 U.S.C. § 3582(c), a district court "may not" modify a term of imprisonment

once imposed, except under limited circumstances. One such circumstance is the so-called

compassionate release provision, which provides that a district court " may reduce the term of

imprisonment" w here it finds "extraordinary and compelling circumstances."§ 3582(c)(l)(A)(i).

A motion under this provision may be made by either the Bureau of Prisons or a defendant, but

in the latter case only "after the defendant has fully exhausted all administrative rights to appeal

a fai lure of the Bureau of Prisons to bring a mo tion on the defendant' s behalf or the lapse of 30

da)'S from the receipt of such a request by the warden of the defendant's facility, whichever is

earlier:· Id. (em phasis added). Thus, w here a compassionate release motion is brought by a

defendant who has not " fully exhausted all administrative rights," the district court "may not"

mod ify his term of impri sonment.

        If a defendant demonstrates that he has exhausted his administrative remedies with the

BOP, the Court must then consider whether the defendant has met his burden of establishing

.. extraordinary and compelling circumstances" warranting release. 1 In the past, this Court- and


1
  ..A party wi th an affirmative goal and presumptive access to proof on a given issue normally has the burden of

proof as to that issue.'' See, e.g., United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992).
                                                          2
                 Case 1:17-cr-00604-CM Document 66 Filed 08/25/21 Page 3 of 7



many of my district court colleagues- looked to Cnited States Sentencing Guidelines § I B 1.13

(the applicable Guidelines section for sentencing reductions pursuant 18 U .S.C. §

3582(c)(l)(A)(i)), for guidance on what constituted "extraordinary and compelling

circumstances."2 That changed on September 25, 2020, when the United States Court of Appeals

for the Second Circuit held that § I B 1.13 is not applicable to a motion brought by a defendant in

the district court. United States. v. Brooker          o. 19-32180-CR, 2020 WL 5739712, at *6 (2d Cir.

Sept. 25, 2020). The Second Circuit reasoned that the language of§ I B 1.13- language that has

not been updated since the passing of the First Step Act- addressed only sentencing reduction

motions initiated by the Bureau of Prisons. Id. In making clear that the district court was not

constrained by the narrow grounds for granting compassionate release in § I B 1.13, the Second

C ircuit declared unequivocally that "district courts have discretion to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring before [the court] in




~ The Application Notes to Section I B 1.13 describe the circumstances under which "extraordinary and compell ing
reasons·• exist. See§ I B 1. 13 comment (n. l ). For example, the medical circumstances ground reads as fo llows:

(A)       Medical Condition of the Defendant.-

          Ci)      The defendant is suffering from a tenninal illness (i.e., a serious and advanced illness with an end
                   of life trajectory). A specific prognosis of life expectancy (i.e., a probability of death within a
                   spec ific time period) is not required. Examples include metastatic solid-rumor cancer. amyotrophic
                   lateral sclerosis (A LS), end-stage organ disease, and advanced dementia

          (ii)      The defendant is-

                    (!)      suffering from a serious physical or medical condition,

                    (II)     suffering from a serious functional or cognitive impainnent, or

                    (Ill)    experiencing deteriorating physical or mental health because of the aging process, that
                             substantially diminishes the ability of the defendant to provide self- care within the
                             environment of a correctional faci lity and from which he or she is not expected to
                             recover.

 Id. § I B 1.13 comment (n. I).

                                                            3
            Case 1:17-cr-00604-CM Document 66 Filed 08/25/21 Page 4 of 7



motions for compassionate release," and that " neither Application Note l (0 ), nor anything else

in the now-outdated version of Guideline§ I B 1.13, limits the district court's discretion." Id at *7.

       What Brooker did not change, however, is the mandate in§ 3582(c)(l)(A)(i) that a court

contemplating a defendant's release pursuant to that section must first consider the sentencing

factors at 18 U.S .C. § 3553(a), to the extent they are applicable, and determine whether they

counsel for or against release. A court may still deny compassionate release where the § 3553(a)

factors override, in any particular case, what would otherw ise be extraordinary and compelling

circumstances.

        Bonilla Exhausted his Administrative Remedies in the Bureau of Prisons

        On April 29, 2020, Boni lla submitted a compassionate release request to BOP

citing concerns about COVID-1 9. On May 14, 2020, the warden of MDC Brooklyn

denied the request on the grounds that Bonilla did not fit the then-existing BOP criteria

for compassionate release.

        Accordingly, Bonilla has exhausted his administrative remedies, and the present motion

for compassionate release is properly before the Court.

        The Motion Before the District Court

        Bonilla asks that the Court release him from prison immediately in light of his

medical conditions that he believes places him at heig htened risk of suffering a serious

o utcome should he contact COVID- 19-        a risk he says is made more likely by his

continued incarceration in federal prison.

        In regard to Wolff- Parkinson-White Syndrome ("WPW"'), the Center for Disease

 Control docs not recognize this heart condition as one that renders individuals more

 vulnerable to COVID-1 9. CDC guidance indicates that " [h ]eart conditions (such as heart

                                                   4
           Case 1:17-cr-00604-CM Document 66 Filed 08/25/21 Page 5 of 7



failure, coronary artery disease, cardiomyopathies or hypertension)" can render one more

vulnerable to COVID-19. See https://www.cdc.gov/coronavirus/20 19-ncov/need-extra-

precautions/people-with-medical- conditions.html (last visited April 2, 2021 ). WPW is

not one of these conditions. Moreover, the defendant" s 2019 cardiology assessment

specifically evaluated him for coronary arterial disease and hypertension and concluded

that he did not suffer from these conditions.

       Regarding defendant's ambulatory issues owing to various orthopedic maladies,

the CDC does not identify a single orthopedic condition that renders an individual more

vulnerable to COV ID-19 .

       As for the state of COVID-19 in MDC Brooklyn, even during the latest uptick of

COYID cases around the country (mostly attributed to the '·Delta" variant), the institution

is currently reporting a single inmate testing positive for the virus. See BOP COVJD-19

Dashboard,https://www.bop.gov /corona virus/ (last visited August 24, 2021 ). And while

there is no information in the record regarding Bonilla·s vaccination status (vaccination

being the best protection from contracting COVID-19, or if one does contract the virus,

the best protection from suffering a severe o utcome), the BOP says " it is committed to

making the vaccine available to all staff and inmates who wish to receive it as quickly as

possible:· Id. In his testimony before Congress last April, the director of the Federal

Bureau of Prisons, Michael Carvajal, said that by mid-May 202 1, "all federal prison

inmates fwouldl have the opportunity to receive a vaccine." See https://www.npr.org

/2021 /04/16/98823 7102/all-federal-inrnates-to-be-offered-vaccine-by-mid-may-bop-

director-says. The BOP COVID-19 dashboard currently shows that 694 of the

approximately 1,400 inmates at the MDC have been fully vaccinated. Presumably,

                                                  5
           Case 1:17-cr-00604-CM Document 66 Filed 08/25/21 Page 6 of 7



Bonilla has had the opportunity to get vaccinated-     one would hope that he has taken

advantage of that opportunity.

       Accordingly, Bonilla has failed to demonstrate that his current medical condition and the

threat of contracting COVID-19 at the MDC present extraordinary and compelling circumstances

warranting his immediate release.

        Even if Bonilla had met his threshold burden of demonstrating an "extraordinary and

compelling'' reason to be considered for compassionate release, the sentencing factors at 18

U.S.C. § 3553(a) -which the Court must consider in connection with a motion for a sentence

reduction, see I 8 U .S.C. § 3582( c)(l )(A)-counsel against a sentence reduction. Principal

among those considerations in this case are "(I) the nature and circumstances of the offense and

the history and characteristics of the defendant; (2) the need for the sentence imposed- (A) to

reflect the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense" 18 U.S.C. § 3553(a)(l), (2) (A).

        Bonilla's narcotics offense was uncommonly serious for a first-time offender: he

personally brokered and attempted to carry out the sale of more than five kilograms of

cocaine. Even after safety valve relief pursuant to Title 18, United States Code, Section

3553(f), the defendant' s Guidelines range was 70-87 months' imprisonment. At the time

of sentencing, this Court took into account all the factors that the defendant now presses

to justify a reduction of sentence, in particular his work history, close family ties, and his

minor criminal history, and concluded that 48 months' imprisonment was sufficient, but

 not more than necessary, to meet the goals of sentencing. The Court finds no reason to

 shorten that sentence today.

        The motion for compassionate release is denied.

                                                   6
          Case 1:17-cr-00604-CM Document 66 Filed 08/25/21 Page 7 of 7



Dated: August 25, 2021


                                     Colleen McMahon
                              United States District Court Judge




                                         7
